Citation Nr: 1003422	
Decision Date: 01/22/10    Archive Date: 02/01/10

DOCKET NO.  03-08 904	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUES

1.  Entitlement to service connection for depression.  

2.  Entitlement to service connection for nonspecific 
urethritis (NSU).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Van Stewart, Counsel
INTRODUCTION

The Veteran had active military service from November 1971 to 
November 1975. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a November 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Baltimore, Maryland.  

This case was previously remanded by the Board in April 2006 
for additional development.  When last before the Board, this 
case also included claims of service connection for 
bronchitis, asthma, and a sinus disorder.  In October 2009, 
the Appeals Management Center (AMC) granted service 
connection for asthma, bronchitis, and allergic rhinitis, 
which was characterized as a sinus disorder by an August 2009 
VA examiner.  


FINDINGS OF FACT

1.  The Veteran does not have depression that is related to 
his military service.

2.  The Veteran does not have nonspecific urethritis that is 
related to his military service.


CONCLUSIONS OF LAW

1.  The Veteran does not have depression that is the result 
of disease or injury incurred in or aggravated during active 
military service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2009).  

2.  The Veteran does not have nonspecific urethritis that is 
the result of disease or injury incurred in or aggravated 
during active military service.  38 U.S.C.A. §§ 1110, 1131, 
5107; 38 C.F.R. §§ 3.102, 3.303, 3.304. 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  VCAA notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  But see 
Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005) (Mayfield 
I), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006) (when VCAA notice follows the initial 
unfavorable AOJ decision, subsequent RO actions may 
"essentially cure[] the error in the timing of notice").

The Board notes that the Veteran was apprised of VA's duties 
to both notify and assist in correspondence dated in 
September 2001, October 2004, and May 2006.  (Although the 
complete notice required by the VCAA was not provided until 
after the RO adjudicated the appellant's claims, any timing 
errors have been cured by the RO's subsequent actions.  Id.)

Specifically regarding VA's duty to notify, the notifications 
to the Veteran apprised him of what the evidence must show to 
establish entitlement to the benefits sought, what evidence 
and/or information was already in the RO's possession, what 
additional evidence and/or information was needed from the 
Veteran, what evidence VA was responsible for getting, and 
what information VA would assist in obtaining on the 
Veteran's behalf.  

The Veteran was apprised of the criteria for assigning 
disability ratings and for award of an effective date.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Regarding VA's duty to assist, the AOJ obtained available 
service treatment records (STRs) and post-service medical 
records.  In the course of the remand some medical records 
that were sought were found, and others were determined to 
not be available by the National Personnel Records Center 
(NPRC).  See 38 C.F.R. § 3.159(c)(2).  Examinations were 
conducted that accounted for the available record and the 
Veteran's contentions and self-reported history.  VA has no 
duty to inform or assist that was unmet.  

II.  Depression

The only indication of a depressive type disorder contained 
in the Veteran's STRs are records of treatment related to a 
self-induced drug overdose.  The record shows that while 
stationed on Guam the Veteran was admitted to the Naval 
Hospital there with a diagnosis of adverse drug reaction 
after he had experienced episodes of visual distortions and 
anxiety about his health.  He was transferred to the Naval 
Hospital in Philadelphia, Pennsylvania for treatment.  A 
Medical Board report dated in August 1973 noted that the 
Veteran gave a history of multiple drug abuse, including the 
use of LSD three times, and use of opium irregularly.  The 
relevant diagnoses were adverse drug reaction (primary 
diagnosis); LSD flashbacks, acute moderate, recovered with 
treatment; and multiple drug abuse, chronic moderate, in 
remission.  The Medical Board report noted that, after 
observation, evaluation, and treatment, a conference of staff 
psychiatrists determined that the Veteran had recovered from 
what was described as transient drug-related organic brain 
syndrome.  The Board recommended that he be returned to 
limited duty, with duty limited to the continental limits of 
the United States, and that he be reevaluated at the nearest 
Naval Hospital after a period of six months.  

A June 1971 Medical Board report from the National Naval 
Medical Center in Bethesda, Maryland, reiterated the 
Veteran's pertinent history and, after a period of 
evaluation, provided revised relevant diagnoses of:  (1) 
adverse drug reaction manifested by visual distortions, 
attacks of anxiety, and confused thinking, recovered.  The 
precipitating stress, a result of ingestion of LSD, was 
termed severe.  There were found to be moderate 
predispositions in the form of the death of both parents 
during the Veteran's early childhood, and a history of 
psychiatric illness and hospitalization in the Veteran's 
mother.  (2) multiple drug abuse, recovered.  The Board 
determined that there was no impairment remaining, rendering 
the Veteran fit for duty.  

The Veteran was afforded a VA psychiatric examination in June 
2002 in connection with his depression claim.  After 
recounting the Veteran's relevant history and conducting a 
mental status examination, the examiner rendered a diagnosis 
utilizing the American Psychiatric Association's Diagnostic 
and Statistical Manual of Mental Disorders (DSM-IV) criteria.  
The DSM-IV Axis I (clinical disorders and other conditions 
that may be a focus of clinical attention) diagnosis was 
bipolar I disorder, most recent episode depressed with 
previous manic episodes.  There was no diagnosis in Axis II 
(personality disorders and mental retardation).  The Axis III 
(general medical conditions) diagnosis was asthma.  In Axis 
IV (psychosocial and environmental problems) the examiner 
noted little income and occupational instability after five 
years in prison.  The Axis V (global assessment of 
functioning (GAF) score) report was 60.  The examiner noted 
that the Veteran had a drug induced mood disorder while in 
service, and noted that the two separate medical boards had 
come to the same conclusion.  The examiner opined that the 
Veteran currently suffered from depression, but determined 
that the depression is one aspect of his bipolar disorder, 
which also includes manic episodes.  He concluded that there 
is no evidence that the Veteran suffered from bipolar 
disorder in service.  

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303.  Service connection may also be granted for 
any injury or disease diagnosed after service, when all the 
evidence, including that pertinent to service, establishes 
that the disease or injury was incurred in service.  38 
C.F.R. § 3.303(d).  Generally, service connection requires 
(1) medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  See Hickson 
v. West, 12 Vet. App. 247 (1999).  

It is not enough that an injury or disease occurred in 
service; there must be chronic disability resulting from that 
injury or disease.  If there is no showing of a resulting 
chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).

Here, there is evidence of a current disability, bipolar 
disorder.  However, there is no medical evidence of in-
service incurrence or aggravation of that disorder, and no 
medical evidence of a nexus between the current disability 
and the any in-service disease or injury.  As noted above, 
while the Veteran had an incident in service, that incident 
was determined to have been caused by the Veteran's ingestion 
of the illegal drug LSD.  It was also medically determined 
that the Veteran had recovered from his adverse drug reaction 
manifested by visual distortions, attacks of anxiety, and 
confused thinking.  Moreover, the VA June 2002 medical 
examiner specifically determined that the Veteran's current 
depression is a component of his diagnosed bipolar disorder, 
and that the bipolar disorder is not related to the Veteran's 
military service.  

Even if, arguendo, it were to be determined that the 
Veteran's current disability could be related to his in-
service ingestion of the illegal drug LSD, the Board notes 
that the law provides that any disease resulting from such 
use will be considered to be the result of the Veteran's 
abuse of drugs.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.301(c)(3), (d) (2009).  Service connection may not be 
granted for disability that is the result of a Veteran's own 
abuse of drugs or willful misconduct.  38 C.F.R. § 3.301(a).  

The Board acknowledges the Veteran's contention that he has a 
current depression disability that is related to his military 
service.  However, there is no evidence of record showing 
that the Veteran has the specialized medical education, 
training, and experience necessary to render competent 
medical opinion as to the etiology of this disability.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 38 C.F.R. 
§ 3.159(a)(1) (2009).  Consequently, the Veteran's own 
assertions as to the etiology of his current depression have 
no probative value.

The Board has considered the benefit-of-the-doubt doctrine, 
but finds that the record does not provide even an 
approximate balance of negative and positive evidence on the 
merits.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  Therefore, on the basis of 
the above analysis, and after consideration of all the 
evidence, the Board finds that the preponderance of the 
evidence is against this service connection claim.  The 
Veteran's current depression is not traceable to disease or 
injury incurred in or aggravated during active military 
service.

III.  NSU

The Veteran has claimed service connection for NSU.  His STRs 
contain several entries related to treatment for NSU, and he 
contends that treatment continued until shortly after he left 
military service in 1975.  At a hearing before the 
undersigned Veterans Law Judge in March 2006, the Veteran 
testified that he did not currently have symptoms of 
urethritis, was not now being treated for urethritis, and had 
not been treated for it since the 1980s.  

The Veteran was afforded a VA urology examination in August 
2009.  The examiner noted that the Veteran reported that he 
had not had any discharge from his urethral meatus since 
shortly after his 1975 discharge from service.  The examiner 
reported that the Veteran does currently have polyuria with 
nocturia twice a night, and daytime frequency every two 
hours, but attributed this to polyuria caused by the 
Veteran's current non-service-connected diabetes.  The 
examiner's diagnoses were polyuria of diabetes mellitus, and 
history of nonspecific urethritis at the time of being in the 
service and soon after, but not since.  

As noted in the previous section, service connection requires 
(1) medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  Hickson, 
supra.  

Here, while there is credible medical evidence that the 
Veteran had NSU while in service and shortly thereafter, the 
medical evidence, and the Veteran's own testimony, is that he 
does not currently have the NSU for which he claims service 
connection.  Without medical evidence of a current 
disability, the analysis ends, and the claim must be denied.  
See Savage v. Gober, 10 Vet. App. 488 (1997).  Here, the 
benefit-of-the-doubt doctrine does not apply because the 
preponderance of the evidence is against the claim.  


ORDER

Entitlement to service connection for depression is denied.  

Entitlement to service connection for nonspecific urethritis 
is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


